Exhibit 10.1

 

 

 

AGREEMENT OF PURCHASE AND SALE

BY AND BETWEEN

ALAMO HEIGHTS/STAR STORAGE, L.P., BORDEN PARK, L.P., KINGWOOD

SELF-STORAGE, LP AND ARRINGTON’S SELF STORAGE OF AURORA, L.P.

AND

SSGT ACQUISITIONS, LLC

 

Date:   October 26, 2015 Property:   8239 Broadway, San Antonio, Texas   875
East Ashby Place, San Antonio, Texas   1671 Northpark Drive, Kingwood, Texas  
500 Laredo Street, Aurora, Colorado

 

 

 



--------------------------------------------------------------------------------

AGREEMENT OF PURCHASE AND SALE

THIS AGREEMENT OF PURCHASE AND SALE (the “Agreement”) is made and entered into
as of the 26th day of October, 2015 (the “Effective Date”), by and between ALAMO
HEIGHTS/STAR STORAGE, L.P., a Texas limited partnership, BORDEN PARK, L.P., a
Texas limited partnership, KINGWOOD SELF-STORAGE, LP, a Texas limited
partnership, and ARRINGTON’S SELF STORAGE OF AURORA, L.P., a Texas limited
partnership (hereinafter collectively referred to as “Seller”), and SSGT
ACQUISITIONS, LLC, a Delaware limited liability company (hereinafter referred to
as “Purchaser”).

In consideration of the mutual promises, covenants and agreements hereinafter
set forth and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:

ARTICLE I.

Sale of Property

1.1. Sale of Property. Seller hereby agrees to sell, assign and convey to
Purchaser and Purchaser agrees to purchase from Seller, the following:

1.1.1. Land and Improvements. Those certain parcels of real property, more
particularly described, on Exhibit A attached hereto and incorporated herein by
reference thereto (the “Land”), together with all improvements located thereon
(the “Improvements”).

1.1.2. Leases. All leases, subleases, licenses and other occupancy agreements
related to the Land and the Improvements, including, without limitation, all
on-premises signage agreements, together with any and all amendments,
modifications or supplements thereto, are hereafter referred to collectively as
the “Leases” being more particularly described on Exhibit E attached hereto, and
all prepaid rent attributable to the period following the Closing, and subject
to Section 4.2.4 below, the security deposits under such Leases (collectively,
the “Leasehold Property”).

1.1.3. Real Property. All rights, privileges and easements appurtenant to the
Land and the Improvements, if any, including, without limitation, all of
Seller’s right, title and interest, if any, in and to all mineral and water
rights and all easements, licenses, covenants and other rights-of-way or other
appurtenances used in connection with the beneficial use and enjoyment of the
Land and the Improvements (the Land, the Improvements and all such easements and
appurtenances are sometimes collectively referred to herein as the “Real
Property”).

 

- 1 -



--------------------------------------------------------------------------------

1.1.4. Personal Property. All personal property (including equipment), if any,
owned by Seller and located on the Real Property as of the date hereof, all
inventory located on the Real Property on the date of Closing (hereinafter
defined), and all fixtures (if any) owned by Seller and located on the Real
Property as of the date hereof, including, without limitation, all on-premises
signs (the “Personal Property”), including the personal property set forth in
Exhibit D attached hereto.

1.1.5. Intangible Property. All (i) non-exclusive trademarks and trade names, if
any, used or useful in connection with the Real Property, but only to the extent
that the same are not trademarks or trade names of Seller or any of Seller’s
affiliated companies (including those containing the name “Arrington” or “Star
Storage”) (collectively, the “Trade Names”), (ii) Seller’s interest, if any, in
and to any service, equipment, supply and maintenance contracts (the
“Contracts”) guarantees, licenses, approvals, certificates, permits and
warranties relating to the property, to the extent assignable, (iii) all “yellow
page” advertisements, (iv) all transferable utility contracts, (v) all
transferable telephone exchange numbers, including the telephone numbers
210-828-2233; 210-732-7775; 281-354-4125; and 303-360-0422 and the telecopy
numbers 210-828-9240; 210-732-5252; 281-354-4622; and 303-364-9185, (vi) all
plans and specifications, if any, (vii) all licenses, permits, engineering plans
and landscape plans, if any, and (viii) the website information, paid search
campaigns and local listing information owned by Seller and listed on Exhibit K
attached hereto and Seller agrees to redirect the domain names of Seller for a
period of twelve (12) months after Closing in the manner described on Exhibit K
attached hereto (collectively, the “Intangible Property”). The Real Property,
the Leasehold Property, the Personal Property, the Trade Names and the
Intangible Property are sometimes collectively hereinafter referred to as the
“Property”.

1.2. Excluded Property. It is hereby acknowledged by the parties that Seller
shall not convey to Purchaser claims relating to any real property tax refunds
or rebates for periods accruing prior to the Closing, existing insurance claims,
and any existing claims against tenants of the Property for past due rents or
any settlements with prior tenants of the Property (including but not limited to
that certain settlement between Borden Park, L.P. and/or David H. Arrington and
A.H. Cadwaller a/k/a A.H. Cadwaller IV a/k/a Aldes H. Cadwaller IV d/b/a
Broadway Frozen Foods and Lockers, Inc.), which claims shall be reserved by
Seller. In addition, for the avoidance of doubt, the parties agree that
Arrington’s Self Storage of Aurora, L.P. is not selling or conveying any
interest in that certain real property described on Exhibit A-1 attached hereto
and herein incorporation for all purposes.

ARTICLE II.

Purchase Price

2.1. Purchase Price. The purchase price for the Property shall be THIRTY NINE
MILLION AND NO/100 DOLLARS ($39,000,000.00) (the “Purchase Price”). The Purchase
Price, as adjusted by all prorations as provided for herein, shall be paid to
Seller by Purchaser at Closing, as herein defined, by wire transfer of
immediately available federal funds to the Escrow Agreement. The Purchase Price
shall be allocated to the properties as set forth on Exhibit C attached hereto.

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE III.

Deposit

3.1. Initial Deposit. Within three (3) business days after the Effective Date,
as defined in Section 16.4 of this Agreement and as a condition precedent to the
formation of this Agreement, Purchaser shall deposit ONE MILLION AND NO/100
DOLLARS ($1,000,000.00) (the “Deposit”) with Fidelity National Title Insurance
Company, 1400 Post Oak Boulevard, Suite 740, Houston, Texas 77056, Attention:
Lolly Avant (the “Escrow Agent”) in immediately available federal funds, the
receipt of which is hereby acknowledged by Escrow Agent’s execution hereof. If
Purchaser shall fail to deposit the Deposit within the time period provided for
above, Seller may at any time prior to the deposit of the Deposit, terminate
this Agreement, in which case this Agreement shall be null and void ab initio
and in such event Escrow Agent shall immediately deliver to Seller all copies of
this Agreement in its possession and thereafter, neither party shall have any
further rights or obligations to the other hereunder, except as otherwise set
forth in this Agreement. As used herein, the term “Deposit” means the Deposit,
together with all interest accrued thereon.

3.2. Additional Deposit. Intentionally Deleted.

3.3. Application of Deposit. If the Closing occurs, the Deposit shall be paid to
Seller and credited against the Purchase Price at Closing. If the Closing does
not occur in accordance with the terms hereof, the Deposit shall be held and
delivered as hereinafter provided.

3.4. Interest Bearing. The Deposit shall (i) be held in an interest-bearing
escrow account by Escrow Agent in an institution as directed by Purchaser and
reasonably acceptable to Seller and (ii) include any interest earned thereon.

3.5. Escrow Agent. Escrow Agent is executing this Agreement to acknowledge
Escrow Agent’s responsibilities hereunder, which may be modified only by a
written amendment signed by all of the parties. Any amendment to this Agreement
that is not signed by Escrow Agent shall be effective as to the parties thereto,
but shall not be binding on Escrow Agent. Escrow Agent shall accept the Deposit
with the understanding of the parties that Escrow Agent is not a party to this
Agreement except to the extent of its specific responsibilities hereunder, and
does not assume or have any liability for the performance or non-performance of
Purchaser or Seller hereunder to either of them. Additional provisions with
respect to the Escrow Agent are set forth in Section 16.17 below.

3.6. Independent Consideration. Within one (1) business day after the Effective
Date, Purchaser shall pay to Seller (outside of Escrow) the sum of FIFTY AND
NO/100

 

- 3 -



--------------------------------------------------------------------------------

DOLLARS ($50.00), as independent consideration for the execution of this
Agreement. Such independent consideration shall be nonrefundable and shall not
be applied against the Purchase Price.

ARTICLE IV.

Closing, Prorations and Closing Costs

4.1. Closing. The closing of the purchase and sale of the Property shall occur
on or before noon Dallas time on or before Thursday, December 17, 2015 and shall
be held through escrow at the offices of the Escrow Agent, or at such other
place agreed to by Seller and Purchaser. “Closing” shall be deemed to have
occurred when the Title Company has been instructed by both parties to release
escrow and to record the Deed. Time is hereby made of the essence. The date of
Closing is referred to in this Agreement as the “Closing Date.”

4.2. Prorations. All matters involving prorations or adjustments to be made in
connection with Closing and not specifically provided for in some other
provision of this Agreement shall be adjusted in accordance with this
Section 4.2. Except as otherwise set forth herein, all items to be prorated
pursuant to this Section 4.2 shall be prorated as of midnight of the day
immediately preceding the Closing Date, with Purchaser to be treated as the
owner of the Property, for purposes of prorations of income and expenses, on and
after the Closing Date.

4.2.1. Taxes. Except to the extent payable directly by the tenants under the
Leases, real estate and personal property taxes and special assessments, if any,
shall be prorated as of the Closing Date. Seller shall pay all real estate and
personal property taxes and special assessments payable during the year of
Closing and attributable to the Property to, but not including, the Closing
Date. If the real estate and/or personal property tax rate and assessments
payable during the year of Closing have not been set for the year, then the
proration of such taxes shall be based upon the rate and assessments for the
preceding tax year and such proration shall be adjusted in cash between Seller
and Purchaser upon presentation of written evidence that the actual taxes paid
during the year in which the Closing occurs, differ from the amounts used in the
Closing in accordance with the provisions of Section 4.2.5 hereof. All taxes
imposed due to a change of use of the Property after the Closing Date shall be
paid by the Purchaser. If any taxes which have been apportioned shall
subsequently be reduced by abatement, the amount of such abatement, less the
cost of obtaining the same and after deduction of sums payable to tenants under
Leases or expired or terminated Leases, shall be equitably apportioned between
the parties hereto.

4.2.2. Insurance. There shall be no proration of Seller’s insurance premiums or
assignment of Seller’s insurance policies. Purchaser shall be obligated (at its
own election) to obtain any insurance coverage deemed necessary or appropriate
by Purchaser.

 

- 4 -



--------------------------------------------------------------------------------

4.2.3 Utilities. Purchaser and Seller hereby acknowledge and agree that the
amounts of all telephone, electric, sewer, water and other utility bills, trash
removal bills, janitorial and maintenance service bills and all other operating
expenses relating to the Property and allocable to the period prior to the
Closing Date shall be determined and paid by Seller before Closing, if possible,
or shall be paid thereafter by Seller or as to utilities and other customarily
prorated expenses adjusted between Purchaser and Seller following Closing
immediately after the same have been determined. Seller shall attempt to have
all utility meters read as of the Closing Date. Purchaser shall cause all
utility services to be placed in Purchaser’s name as of the Closing Date. If
permitted by the applicable utilities, all utility deposits in Seller’s name
shall be assigned to Purchaser as of the Closing Date and Seller shall receive a
credit therefor at Closing.

4.2.4. Rents. Rents (including, without limitation, estimated pass-through
payments, payments for common area maintenance reconciliations, all additional
charges payable by tenants under the Leases or miscellaneous income generated
from the Property (collectively, “Rents”)) collected by Seller prior to Closing
shall be prorated as of the Closing Date. At Closing, Purchaser shall pay Seller
an amount equal to seventy percent (70%) of all Rents that are delinquent as of
Closing by 30 days or less (the “Delinquent Rents”), and after Closing, Seller
shall have no claim to any Delinquent Rents or Rents that are paid by tenants of
the Property after Closing. All Delinquent Rents that are received by Purchaser
following Closing shall be retained by Purchaser, and Seller shall have no
rights with respect thereto. If, subsequent to the Closing, any rents or other
income are actually received by Seller, Seller shall immediately remit the same
to Purchaser and Seller shall have no rights with respect thereto. After
Closing, Seller shall not proceed against tenants for Rent allocable to the
period of Seller’s ownership of the Property. The amount of any unapplied
security deposits under the Leases held by Seller in cash at the time of Closing
shall be credited against the Purchase Price; accordingly, Seller shall retain
the actual cash deposits and Purchaser shall be responsible for same to the
applicable tenants.

4.2.5. Calculations. For purposes of calculating prorations, Purchaser shall be
deemed to be in title to the Property, and, therefore entitled to the income
therefrom and responsible for the expenses thereof for the entire day upon which
the Closing occurs. All such prorations shall be made on the basis of the actual
number of days of the month which shall have elapsed as of the day of the
Closing and based upon the actual number of days in the month and a three
hundred sixty five (365) day year. The amount of such prorations shall be
initially performed at Closing but shall be subject to adjustment in cash after
the Closing as and when complete and accurate information becomes available, if
such information is not available at the Closing. Seller and Purchaser agree to
cooperate and use their best efforts to make such adjustments no later than
sixty (60) days after the Closing (or as soon thereafter as may be practicable,
with respect to common area maintenance and other additional rent charges
(including pass-throughs for real estate and personal property taxes and special
assessments) payable by tenants under leases). Except as set forth in this
Section 4.2, all items of income and expense which accrue for the period prior
to the Closing will be for the account of Seller and all items of income and
expense which accrue for the period on and after the Closing will be for the
account of Purchaser. The provisions of Section 4.2 shall survive the Closing.

 

- 5 -



--------------------------------------------------------------------------------

4.2.6. Prepaid Items. Any prepaid items, including, without limitation, fees for
licenses which are transferred to the Purchaser at the Closing and annual permit
and inspection fees shall be apportioned between the Seller and the Purchaser at
the Closing.

4.2.7. Declaration Assessments. Any assessments and other charges paid by Seller
under any private declaration affecting the Property shall be prorated between
Seller and Purchaser at the Closing.

4.3. Closing Costs. Seller shall pay all applicable transfer taxes, documentary
stamp taxes and similar charges relating to the transfer of the Property and the
basic title premium for the Owner’s Policy, provided, however, in the event
Purchaser requests that the Title Company issue more than one Owner’s Policy
(hereinafter defined) relative to the Property, Seller shall in no event be
obligated to pay any title insurance premium in excess of the amount that would
be payable if Purchaser requested a single Owner’s Policy for the Property in
the amount of the Purchase Price (such incremental cost, the “Incremental Title
Insurance Cost”). Purchaser shall pay the cost of any endorsements to the
Owner’s Policy, the Incremental Title Insurance Cost, if any, and the cost of
the Survey and any update or other changes requested by Purchaser to the Survey,
including the cost of any ALTA Table A items or other certifications.

4.4. Use of Name. Purchaser shall discontinue the use of the name “Arrington’s
Self Storage”, “Star Storage” or similar names in any internet (including
Google, Bing, or other internet-based forms of advertising) or physical
directory advertising which comes up for renewal after the Closing Date, but
shall continue to have the right to use such names until the current directory
advertising is discontinued or the applicable cycle of internet-based
advertising expires. The provisions of this Section 4.4 shall survive Closing.

4.5. Use of Current Signs and Signage. For a commercially reasonable time
following Closing, Purchaser shall have the right to continue to use the
existing signs and signage bearing Seller’s names and branding which are located
on the Property. Purchaser shall use commercially reasonable efforts to promptly
obtain the necessary permits and approvals and to replace the signs and signage
with Purchaser’s sign, names and branding. The provisions of this Section 4.5
shall survive Closing.

ARTICLE V.

Purchaser’s Right of Inspection; Feasibility Period

5.1. Right to Evaluate. Commencing on the Effective Date and continuing until
5:00 p.m. Dallas time on Friday, December 4, 2015 (the “Feasibility Period”),
Purchaser and its agents shall have the right during business hours (with
reasonable advance notice to Seller and subject to the rights of the tenants in
possession), at Purchaser’s sole cost and

 

- 6 -



--------------------------------------------------------------------------------

expense and at Purchaser’s and its agents’ sole risk, to perform inspections and
tests of the Property and to perform such other analyses, inquiries and
investigations as Purchaser shall deem necessary or appropriate; provided,
however, that in no event shall (i) such inspections or tests unreasonably
disrupt or disturb the on-going operation of the Property or the rights of the
tenants at the Property, or (ii) Purchaser or its agents or representatives
conduct any physical testing, drilling, boring, sampling or removal of, on or
through the surface of the Property (or any part or portion thereof) including,
without limitation, any ground borings or invasive testing of the Improvements
(collectively, “Physical Testing”), without Seller’s prior written consent,
which consent may be given or withheld in Seller’s sole and absolute discretion.
In the event Purchaser desires to conduct any such Physical Testing of the
Property, then Purchaser shall submit to Seller, for Seller’s approval, a
written detailed description of the scope and extent of the proposed Physical
Testing, which approval may be given or withheld in Seller’s sole and absolute
discretion. If Seller does not approve the Physical Testing or approves only a
portion thereof, Purchaser may, at its option, by sending written notice to
Seller, elect to, either (i) terminate this Agreement or (ii) conduct during the
Feasibility Period that portion of the Physical Testing approved by Seller, if
any, or if Seller disapproves the entire proposed Physical Testing,
affirmatively agree to forego any Physical Testing of the Property. In the event
Purchaser terminates this Agreement as aforesaid, the Deposit shall be
immediately refunded to Purchaser without the consent or joinder of Seller being
required and notwithstanding any contrary instructions which might be provided
by Seller and this Agreement shall terminate and be of no further force and
effect other than the Surviving Termination Obligations (as hereinafter
defined). In no event shall Seller be obligated as a condition of this
transaction to perform or pay for any environmental remediation of the Property
recommended by any such Physical Testing. After making such tests and
inspections, Purchaser agrees to promptly restore the Improvements and surface
of the Real Property to its condition prior to such tests and inspections (which
obligation shall survive the Closing or any termination of this Agreement).
Prior to Purchaser entering the Property to conduct the inspections and tests
described above, Purchaser shall obtain and maintain, at Purchaser’s sole cost
and expense, and shall deliver to Seller evidence of, the following insurance
coverage, or shall cause each of its agents and contractors to obtain and
maintain, and, upon request of Seller, shall deliver to Seller evidence of, the
following insurance coverage: general liability insurance, from an insurer
reasonably acceptable to Seller, in the amount of Three Million and No/100
Dollars ($3,000,000.00) combined single limit for personal injury and property
damage per occurrence, such policy to name Seller as an additional insured
party, which insurance shall provide coverage against any claim for personal
liability or property damage caused by Purchaser or its agents, employees or
contractors in connection with such inspections and tests. Before the entry unto
the Property by Purchaser or any of its agents, Purchaser must furnish Seller
with a certificate of insurance, evidencing the above coverages, on ACORD Form
27 (and not ACORD Form 25-S), which certificate must provide that such insurance
shall not be cancelled or changed until at least ten (10) days’ written notice
is given to Seller. Seller shall have the right, in its discretion, to accompany
Purchaser and/or its agents during any inspection (including, but not limited
to, tenant interviews) provided Seller or its agents do not unreasonably
interfere with Purchaser’s inspection.

 

- 7 -



--------------------------------------------------------------------------------

5.2. Inspection Obligations and Indemnity. Purchaser and its agents and
representatives shall: (a) not unreasonably disturb the tenants of the
Improvements or interfere with their use of the Real Property pursuant to their
respective Leases; (b) not interfere with the operation and maintenance of the
Real Property; (c) not damage any part of the Property or any personal property
owned or held by any tenant; (d) not injure or otherwise cause bodily harm to
Seller, its agents, contractors and employees or any tenant; (e) promptly pay
when due the costs of all tests, investigations and examinations performed by
Purchaser with regard to the Property; (f) not permit any liens to attach to the
Property by reason of the exercise of its rights hereunder; (g) restore the
Improvements and the surface of the Real Property to the condition in which the
same was found before any such inspection or tests were undertaken; (h) not
reveal or disclose any information obtained during the Feasibility Period
concerning the Property to anyone outside Purchaser’s organization other than
its agents, consultants, representatives, attorneys, lenders, financial partners
and their agents, consultants and representatives; (i) not contact or otherwise
interview any tenant except in the presence of Seller or one of Seller’s
representatives; and (j) not contact any Federal, State or local governmental
authority concerning the Property, other than standard requests for zoning
verification materials. Purchaser shall, at its sole cost and expense, comply
with all applicable federal, state and local laws, statutes, rules, regulations,
ordinances or policies in conducting its inspection of the Property and Physical
Testing. Purchaser shall, and does hereby agree to indemnify, defend and hold
the Seller, its partners, officers, directors, employees, agents, attorneys and
their respective successors and assigns, harmless from and against any and all
claims, demands, suits, obligations, payments, damages, losses, penalties,
liabilities, costs and expenses (including but not limited to reasonable
attorneys’ fees) arising out of Purchaser’s or Purchaser’s agents’ actions taken
in, on or about the Property in the exercise of the inspection right granted
pursuant to Section 5.1, including, without limitation, (i) claims made by any
tenant against Seller for Purchaser’s entry into such tenant’s premises or any
interference with any tenant’s use or damage to its premises or property in
connection with Purchaser’s review of the Property, and (ii) Purchaser’s
obligations pursuant to this Section 5.2, but exclusive of any damages to the
marketability of the Property resulting from any adverse tests or inspections
obtained by Purchaser. This Section 5.2 shall survive the Closing and/or any
termination of this Agreement.

5.3. Seller Deliveries. Seller has made available to Purchaser, all of the items
specified on Exhibit B attached hereto (the “Documents”) but only to the extent
such items are in Seller’s possession or control; provided, however, except as
otherwise expressly set forth in Section 7.1 hereof, Seller makes no
representations or warranties of any kind regarding the accuracy, thoroughness
or completeness of or conclusions drawn in the information contained in such
documents, if any, relating to the Property. Subject to Seller’s representations
and warranties set forth in Section 7.1 hereof and in the documents delivered by
Seller at Closing, Purchaser hereby waives any and all claims against Seller
arising out of the accuracy, completeness, conclusions or statements expressed
in materials so furnished and any and all claims arising out of any duty of
Seller to acquire, seek or obtain such materials. Notwithstanding anything
contained in the preceding sentence, Seller shall not deliver or make available
to Purchaser Seller’s internal memoranda, attorney-client

 

- 8 -



--------------------------------------------------------------------------------

privileged materials, roof or other physical inspection reports, internal
appraisals and economic evaluations of the Property, and reports regarding the
Property prepared by Seller or its affiliates solely for internal use or for the
information of the investors in Seller. Purchaser acknowledges that any and all
of the Documents that are not otherwise known by or available to the public are
proprietary and confidential in nature and will be delivered to Purchaser solely
to assist Purchaser in determining the feasibility of purchasing the Property.
Prior to Closing, Purchaser agrees not to disclose such non-public Documents, or
any of the provisions, terms or conditions thereof, to any party outside of
Purchaser’s organization other than its agents, consultants, attorneys,
representatives, lenders and financial partners and their agents, consultants
and representatives. Purchaser shall return all of the Documents provided by
Seller to Purchaser, on or before three (3) business days after the first to
occur of (a) such time as Purchaser notifies Seller in writing that it shall not
acquire the Property, or (b) such time as this Agreement is terminated for any
reason. This Section 5.3 shall survive any termination of this Agreement without
limitation, except as provided in Section 12.1 below.

5.4. Independent Examination. Purchaser hereby acknowledges that it has been, or
will have been given, prior to the termination of the Feasibility Period, a
full, complete and adequate opportunity to make such legal, factual and other
determinations, analyses, inquiries and investigations as Purchaser deems
necessary or appropriate in connection with the acquisition of the Property.
Purchaser is relying upon its own independent examination of the Property and
all matters relating thereto and not upon any statements of Seller (excluding
the matters expressly represented by Seller in Article VII hereof) or of any
officer, director, employee, agent or attorney of Seller with respect to
acquiring the Property. Subject to Seller’s representations and warranties set
forth in Article VII hereof, Seller shall not be deemed to have represented or
warranted the completeness or accuracy of any studies, investigations and
reports heretofore or hereafter furnished to Purchaser. The provisions of this
Section 5.4 shall survive Closing and/or termination of this Agreement.

5.5. Termination Right. In the event that Purchaser determines that it does not
desire to acquire the Property for any reason or for no reason and in
Purchaser’s sole discretion, Purchaser shall provide written notice to Seller
before the end of the Feasibility Period, and, subject to the Surviving
Termination Obligations (as defined in Section 16.12 herein), this Agreement
shall terminate, the Deposit shall be delivered to Purchaser without the consent
or joinder of Seller being required and notwithstanding any contrary
instructions which might be provided by Seller and thereupon neither party shall
have any further rights or obligations to the other hereunder. If Purchaser
shall fail to timely notify Seller in writing of its election to terminate this
Agreement on or before the expiration of the Feasibility Period, time being of
the essence, the termination right described in this Section 5.5 shall be
immediately null and void and of no further force or effect. Purchaser’s failure
to provide such notice on or before the end of the Feasibility Period shall
constitute Purchaser’s waiver of the herein-described termination right. This is
an “all or none” transaction and Purchaser has no right to terminate this
Agreement as to any part of the Property.

 

- 9 -



--------------------------------------------------------------------------------

5.6. Copies of Reports. As additional consideration for the transaction
contemplated herein, Purchaser agrees that it will provide to Seller, within
five (5) days following a written request therefor, copies of any and all third
(3rd) party reports, tests or studies relating to the Property in Purchaser’s
possession, including but not limited to those involving environmental matters.
Notwithstanding any provision of this Agreement, no termination of this
Agreement shall terminate Purchaser’s obligations pursuant to the foregoing
sentence.

ARTICLE VI.

Title and Survey Matters

6.1. Title. Purchaser hereby acknowledges receipt of a title insurance
commitment (the “Commitment”) for an Owner’s Policy of Title Insurance, issued
by Fidelity National Title Insurance Company (the “Title Company”), covering the
Real Property, together with a copy of all exceptions set forth therein.
Purchaser shall notify Seller in writing (such written notice, (“Purchaser’s
Title Objection Notice”) on or before November 30, 2015 (the “Title Deadline
Date”) of any title exceptions identified in the Commitment which Purchaser
disapproves (such disapproved title and survey matters, collectively, the
“Unpermitted Exceptions”). If Purchaser elects not to terminate this Agreement
under Section 5.5, Purchaser will be deemed to have waived any Unpermitted
Exceptions which remain uncured as of the end of the Feasibility Period (other
than those Unpermitted Exceptions, if any, which Seller, in Seller’s sole
discretion, has agreed in Seller’s Response to cure prior to Closing) and such
uncured Unpermitted Exceptions shall be deemed to be Permitted Exceptions.
Purchaser and Seller hereby agree that (i) all non-delinquent property taxes and
assessments, (ii) the rights of the tenants under the Leases, and (iii) all
matters created by or on behalf of Purchaser, including, without limitation, any
documents or instruments to be recorded as part of any financing for the
acquisition of the Property by Purchaser, shall constitute “Permitted
Exceptions”. Notwithstanding anything to the contrary, any deed of trust liens
created or assumed by Seller against the Property or any tax or mechanics’ liens
filed against the Property as a result of Seller’s acts or failure to act (and
not the act or failure to act of any tenant), whether or not timely objected,
shall not be Permitted Exceptions and shall be removed or terminated, as
applicable, by Seller on or before Closing. Without Seller’s prior written
consent, Purchaser shall not make any application to any governmental agency for
any permit, approval, license or other entitlement for the Property or the use
or development thereof.

6.2. Survey. Seller has provided Purchaser with a copy of Seller’s existing
survey of the Property (the “Existing Survey”). Purchaser shall have the right
to request a new survey or an update to the Existing Survey (any such new or
updated survey, the “Survey”) during the Feasibility Period. If the Survey
discloses any Unpermitted Exceptions, Purchaser shall include same in
Purchaser’s Title Objection Notice to be delivered no later than the Title
Deadline Date. Any survey matter shown on the Survey not disapproved in writing
within said time period (or otherwise shown on the Survey as of the last day of
the Feasibility Period) shall be deemed approved by Purchaser and shall
constitute a Permitted Exception hereunder. If Purchaser elects not to terminate
this Agreement under Section 5.5,

 

- 10 -



--------------------------------------------------------------------------------

Purchaser will be deemed to have waived any survey objections which remain
uncured as of the end of the Feasibility Period and such uncured survey
objections shall be considered Permitted Exceptions. If Purchaser fails, for any
or no reason, to obtain the Survey during the Feasibility Period, Purchaser will
be deemed to have waived any requirement set forth in this Agreement regarding
the Survey and all matters shown on the Existing Survey or which would be shown
on a current survey of the Property had one been obtained (except to the extent
Purchaser objects to matters reflected in the Existing Survey in the same manner
provided for matters that would have been disclosed by the Survey, if obtained
by Purchaser, in accordance with this Section 6.2), shall also be considered
“Permitted Exceptions.”

6.3. Title Objections. If Seller receives Purchaser’s Title Objection Notice on
or prior to the Title Deadline Date, Seller may elect (but shall not be
obligated) to attempt to remove, or cause to be removed at its expense, any
Unpermitted Exceptions. Seller shall give Purchaser notice on or before the two
(2) days prior to the expiration of the Feasibility Period of its intention to
cure any Unpermitted Exceptions and, if Seller fails to so provide any such
notice, Seller will be deemed to have elected not to cure any Unpermitted
Exceptions. If Seller elects (or is deemed to have elected) not to attempt to
cure any Unpermitted Exceptions, Purchaser shall have the right to terminate
this Agreement and receive a refund of the Deposit or to waive such Unpermitted
Exceptions and proceed to the Closing. Purchaser must make such election on or
before the last day of the Feasibility Period. If Purchaser elects to proceed to
the Closing, any Unpermitted Exceptions shall be deemed waived by Purchaser and,
as a result, shall be deemed Permitted Exceptions. If Purchaser elects to
terminate this Agreement, Purchaser shall promptly return or destroy (at
Purchaser’s election, subject to Purchaser’s customary document retention
policy) the Documents to Seller and, subject to the Surviving Termination
Obligations, this Agreement shall terminate, the Deposit shall be delivered to
Purchaser without that consent or joinder of Seller being required and
notwithstanding any contrary instructions which might be provided by Seller and
thereupon neither party shall have any further rights or obligations to the
other hereunder. Purchaser’s failure to provide written notice of its election
to waive such Unpermitted Exceptions or to terminate this Agreement on or before
the last day of the Feasibility Period shall be deemed an election by Purchaser
to waive such Unpermitted Exceptions and to proceed to the Closing, in which
case such Unpermitted Exceptions shall be deemed Permitted Exceptions.

6.4. New Title Exceptions. Notwithstanding anything to the contrary contained
herein, if the Commitment is updated, and, if Purchaser obtains the Survey
during the Feasibility Period, such Survey if further updated, in each case
after the Feasibility Period to reflect a new title or survey exception which
would, in Purchaser’s reasonable opinion, materially adversely affect title to
the Property (a “New Title Exception”), Purchaser shall, as long as such New
Title Exception was not caused, created or consented to by Purchaser, have the
right to object to same by delivery of written notice to Seller (the “New Title
Objection Notice”) on or before the earlier of the Closing Date or three
(3) business days following the date Purchaser receives the updated Commitment
or Survey. If Purchaser fails to timely deliver the New Title Objection Notice,
Purchaser will be deemed to have

 

- 11 -



--------------------------------------------------------------------------------

waived such New Title Exception and same will be considered a Permitted
Exception hereunder. Seller has no obligation to cure any New Title Exception,
but if Seller timely receives a New Title Objection Notice and fails to provide
the Title Company with such affidavits, indemnities, bonds or other assurances
necessary for the Title Company to issue the Title Policy without exception for
such New Title Exception, then Purchaser shall have the right to terminate this
Agreement by delivery of written notice to Seller and the Title Company on or
before the Closing Date. If Purchaser timely delivers such termination notice,
the Deposit shall be delivered to Purchaser without the consent or joinder of
Seller being required and notwithstanding any contrary instructions which might
be provided by Seller and thereupon neither party shall, subject to the
Surviving Termination Obligations, have any further rights or obligations to the
other hereunder. If Purchaser shall fail to timely notify Seller in writing of
its election to terminate this Agreement on or before the Closing Date, time
being of the essence, the termination right described in this Section 6.4 shall
be immediately null and void and of no further force or effect, the Closing will
occur as scheduled and the Permitted Exceptions will include all uncured New
Title Exceptions.

ARTICLE VII.

Representations and Warranties of the Seller

7.1. Seller’s Representations. Seller represents and warrants, jointly and
severally, that the following matters are true and correct as of the Effective
Date with respect to the Property and as a condition of Closing, these matters
will be true and correct at Closing.

7.1.1. Authority. Each Seller is a limited partnership, duly organized, validly
existing and in good standing under the laws of the State of Texas. This
Agreement has been duly authorized, executed and delivered by Seller, is the
legal, valid and binding obligation of Seller, and does not violate any
provision of any agreement or judicial order to which Seller is a party or to
which Seller is subject. All documents to be executed by Seller which are to be
delivered at Closing, will (i) be duly authorized, executed and delivered by
Seller, (ii) be legal, valid and binding obligations of Seller, and (iii) not
violate any provision of any agreement or judicial order to which Seller is a
party or to which Seller is subject.

7.1.2. Foreign Person. Seller is not a foreign person within the meaning of
Section 1445(f) of the Internal Revenue Code, and Seller agrees to execute any
and all documents necessary or required by the Internal Revenue Service or
Purchaser in connection with such declaration(s).

7.1.3. No Default. The execution and delivery of this Agreement, and
consummation of the transaction described in this Agreement, will not constitute
a default under any contract, lease, or agreement to which Seller is a party and
relating to the Property.

 

- 12 -



--------------------------------------------------------------------------------

7.1.4. No Suits. There is no action, suit or proceeding pending against Seller
and relating to or arising out of the ownership, management or operation of the
Property, in any court or before or by and federal, state, or municipal
department, commission, board, bureau or agency or other governmental
instrumentality.

7.1.5. Leases. The Leases listed on the rent rolls attached hereto as Exhibit E,
as the same shall be updated at Closing by Seller, are all of the occupancy and
space leases affecting the Property as of the Effective Date.

7.1.6. Rent Rolls/Financial Documents. The rent rolls, financial statements and
other financial information prepared by Seller and heretofore made available by
Seller to Purchaser were prepared by or for Seller in the ordinary course of its
business and are the same books, records and other information used and relied
upon by Seller in its operation of the Property and are true and correct in all
material respects. At Closing, Seller shall deliver to Purchaser updated rent
roll which shall be true and correct in all material respects.

7.1.7. Bankruptcy or Debt of Seller. Seller has not made a general assignment
for the benefit of creditors, filed any voluntary petition in bankruptcy or
received written notice of any pending, or to Seller’s knowledge, threatened in
writing (a) filing of an involuntary petition by Seller’s creditors,
(b) appointment of a receiver to take possession of all, or substantially all,
of Seller’s assets, (c) attachment or other judicial seizure of all, or
substantially all, of Seller’s assets. Seller has not admitted in writing its
inability to pay its debts as they come due or made an offer of settlement,
extension or composition to its creditors generally that would materially and
adversely affect Seller’s ability to consummate the transactions contemplated
hereunder.

7.1.8. Environmental. Except as expressly set forth in Seller’s environmental
reports heretofore made available by Seller to Purchaser, to the best of
Seller’s knowledge, Seller has received no written notice from any governmental
authority that there are any violations of environmental statutes, ordinances or
regulations affecting the Property.

7.1.9 Employees. There are no employees who are employed by Seller in the
operation, management or maintenance of the Property whose employment will
continue after the Closing. On and after the Closing, there will be no
obligations concerning any pre-Closing employees of Seller, nor will there be
any property management agreement retained by Seller which will be binding on
Purchaser or the Property.

7.1.10. Patriot Act. Neither Seller nor, to the best of Seller’s knowledge, any
person, group, entity or nation that Seller is acting, directly or indirectly
for, or on behalf of, is named by any Executive Order (including the
September 23, 2001, Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism)
or the United States Treasury Department as a terrorist, “Specially Designated
National and Blocked Person,” or is otherwise a banned or blocked person, group,
entity, or nation pursuant to any applicable Federal, State or local law, rule
or regulation (each a “Law” and collectively, the “Laws”) that is enforced or
administered by the Office of Foreign Assets Control, and Seller is not
knowingly engaging in the transaction described in this

 

- 13 -



--------------------------------------------------------------------------------

Agreement, directly or indirectly, on behalf of, or instigating or facilitating
such transaction, directly or indirectly, on behalf of, and is not controlled by
(with ownership of 20% or more of Seller’s voting securities being a presumptive
control position) any such person, group, entity or nation. Neither Seller, nor
any person that controls Seller, has its principal place of business or conducts
the majority of its business operations (measured by revenue) in any nation
described in the preceding sentence. Seller is not knowingly engaging in this
transaction, directly or indirectly, in violation of any Laws relating to drug
trafficking, money laundering or predicate crimes to money laundering. None of
the funds of Seller have been or will be derived from any unlawful activity with
the result that the investment of direct or indirect equity owners in Seller is
prohibited by Law or that the transaction or this Agreement is or will be in
violation of Law. Seller has and will continue from and after the Effective Date
and until the Closing or the earlier termination of this Agreement, to implement
procedures, and has consistently and will continue to from and after the
Effective Date and until the Closing or the earlier termination of this
Agreement, consistently apply those procedures, to ensure the foregoing
representations and warranties remain true and correct at all times prior to
Closing.

7.1.11. Condemnation. Seller has not received, with respect to the Property,
written notice from any governmental authority regarding any condemnation
proceedings or proceedings to widen or realign any street or highway adjacent to
the Property or that otherwise affects the Land or the Improvements.

7.1.12. Litigation. There is no existing or pending (or to Seller’s knowledge
threatened) litigation affecting Seller or the Property.

7.2. Seller’s Knowledge. For purposes of this Agreement and any document
delivered at Closing, whenever the phrases “to the best of Seller’s knowledge”,
“to the current, actual, conscious knowledge of Seller” or the “knowledge” of
Seller or words of similar import are used, they shall be deemed to refer to the
current, actual, conscious knowledge only, and not any implied, imputed or
constructive knowledge, without any independent investigation having been made
or any implied duty to investigate, of David H. Arrington and Seller represents
that the foregoing are those employees of Seller with the responsibility for
overseeing the sale, management and operation of the Property. Such individuals
have no personal liability under this Agreement or otherwise with respect to the
Property.

7.3. Change in Representation/Waiver. Notwithstanding anything to the contrary
contained herein, Purchaser acknowledges that Purchaser shall not be entitled to
rely on any representation made by Seller in this Article VII to the extent,
prior to or at Closing, Purchaser shall have or obtain actual knowledge of any
information that was contradictory to such representation or warranty; provided,
however, if Purchaser determines prior to Closing that there is a breach of any
of the representations and warranties made by Seller above, then Purchaser may,
at its option, by sending to Seller written notice of its election either
(i) terminate this Agreement or (ii) waive such breach and proceed to Closing
with no adjustment in the Purchase Price and Seller shall have no further
liability as to such matter thereafter. In the event Purchaser terminates this

 

- 14 -



--------------------------------------------------------------------------------

Agreement for the reasons set forth above, the Deposit shall be immediately
refunded to Purchaser, and, to the extent any such breach materially and
adversely affects the Property, Seller shall reimburse Purchaser for all out of
pocket expenses incurred by Purchaser in connection with this Agreement,
including, without limitation, all fees, costs or expenses incurred by Purchaser
in connection with the financing of its intended acquisition of the Property,
such as loan deposits, commitment fees, rate lock fees and similar lender
expenses in an amount not to exceed, in the aggregate, One Hundred Twenty Five
Thousand and 00/100 Dollars ($125,000.00), and thereafter, neither Purchaser nor
Seller shall thereafter have any other rights or remedies hereunder other than
the Surviving Termination Obligations. In furtherance thereof, except as
provided above, Seller shall have no liability with respect to any of the
foregoing representations and warranties or any representations and warranties
made in any other document executed and delivered by Seller to Purchaser, to the
extent that, prior to the Closing, Purchaser discovers or learns of information
(from whatever source, including, without limitation the property manager, the
tenant estoppel certificates, as a result of Purchaser’s due diligence tests,
investigations and inspections of the Property, or disclosure by Seller or
Seller’s agents and employees) that contradicts any such representations and
warranties, or renders any such representations and warranties untrue or
incorrect, and Purchaser nevertheless consummates the transaction contemplated
by this Agreement.

7.4. Survival. All representations and warranties of Seller in this Agreement
(a) shall expire and be of no further force and effect as of the sixty-first
(61st) day following the Closing Date (the period between the Closing and such
date, the “Survival Period”) except to the extent, and only to the extent, if
any, that Purchaser shall have given Seller written notice during the Survival
Period which describes in reasonable detail the breach or alleged breach of such
representations and warranties and the curative actions requested by Purchaser
and provides Seller with a reasonable period of time in which to resolve such
matters to the reasonable satisfaction of Purchaser; and (b) shall expire and be
of no further force and effect on the first day following the second
(2nd) anniversary of the Closing Date (the period between the Closing and such
day, the “Claim Commencement Period”) with respect to any matters disclosed in a
notice delivered by Purchaser to Seller during the Survival Period except to the
extent, and only to the extent, if any, that Purchaser shall have instituted
litigation during the Claim Commencement Period with respect to matters
disclosed in such notice which have not previously been resolved.

ARTICLE VIII.

Representations and Warranties of Purchaser

8.1. Purchaser represents and warrants to Seller that the following matters are
true and correct as of the Effective Date.

8.1.1 Authority. Purchaser is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware.
To the best of Purchaser’s knowledge, this Agreement has been duly authorized,
executed and delivered

 

- 15 -



--------------------------------------------------------------------------------

by Purchaser, is the legal, valid and binding obligation of Purchaser, and does
not violate any provision of any agreement or judicial order to which Purchaser
is a party or to which Purchaser is subject. To the best of Purchaser’s
knowledge, all documents to be executed by Purchaser which are to be delivered
at Closing, at the time of Closing will be duly authorized, executed and
delivered by Purchaser, at the time of Closing will be legal, valid and binding
obligations of Purchaser, and at the time of Closing will not violate any
provision of any agreement or judicial order to which Purchaser is a party or to
which Purchaser is subject.

8.1.2. Bankruptcy or Debt of Purchaser. Purchaser has not made a general
assignment for the benefit of creditors, filed any voluntary petition in
bankruptcy or suffered the filing of an involuntary petition by Purchaser’s
creditors, suffered the appointment of a receiver to take possession of all, or
substantially all, of Purchaser’s assets, suffered the attachment or other
judicial seizure of all, or substantially all, of Purchaser’s assets, admitted
in writing its inability to pay its debts as they come due or made an offer of
settlement, extension or composition to its creditors generally.

8.1.3. No Financing Contingency. It is expressly acknowledged by Purchaser that
this transaction is not subject to any financing contingency, and no financing
for this transaction shall be provided by Seller.

8.1.4. No Consents. No consent to the acquisition of the Property by Purchaser
is required to be obtained from any person or entity, including, without
limitation, any governmental agency or public administrative body.

8.1.5. Patriot Act. Neither Purchaser nor any person, group, entity or nation
that Purchaser is acting, directly or indirectly for, or on behalf of, is named
by any Executive Order (including the September 23, 2001, Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism) or the United States Treasury Department as a
terrorist, “Specially Designated National and Blocked Person,” or is otherwise a
banned or blocked person, group, entity, or nation pursuant to any applicable
Federal, State or local law, rule or regulation (each a “Law” and collectively,
the “Laws”) that is enforced or administered by the Office of Foreign Assets
Control, and Purchaser is not engaging in the transaction described in this
Agreement, directly or indirectly, on behalf of, or instigating or facilitating
such transaction, directly or indirectly, on behalf of, and is not controlled by
(with ownership of 20% or more of Purchaser’s voting securities being a
presumptive control position) any such person, group, entity or nation. Neither
Purchaser, nor any person that controls Purchaser, has its principal place of
business or conducts the majority of its business operations (measured by
revenue) in any nation described in the preceding sentence. Purchaser is not
engaging in this transaction, directly or indirectly, in violation of any Laws
relating to drug trafficking, money laundering or predicate crimes to money
laundering. None of the funds of Purchaser have been or will be derived from any
unlawful activity with the result that the investment of direct or indirect
equity owners in Purchaser is prohibited by Law or that the transaction or this
Agreement is or will be in violation of Law. Purchaser has and will continue to

 

- 16 -



--------------------------------------------------------------------------------

implement procedures, and has consistently and will continue to consistently
apply those procedures, to ensure the foregoing representations and warranties
remain true and correct at all times prior to Closing.

8.2. Purchaser’s Acknowledgment. Purchaser acknowledges and agrees that, except
as expressly provided in this Agreement, Seller has not made, does not make and
specifically disclaims any representations, warranties, promises, covenants,
agreements or guaranties of any kind or character whatsoever, whether express or
implied, oral or written, past, present or future, of, as to, concerning or with
respect to (a) the nature, quality or condition of the Property, including,
without limitation, the water, soil and geology, (b) the income to be derived
from the Property, (c) the suitability of the Property for any and all
activities and uses which Purchaser may conduct thereon, (d) the compliance of
or by the Property or its operation with any laws, rules, ordinances or
regulations of any applicable governmental authority or body, including, without
limitation, the Americans with Disabilities Act and any rules and regulations
promulgated thereunder or in connection therewith, (e) the habitability,
merchantability or fitness for a particular purpose of the Property, or (f) any
other matter with respect to the Property, and specifically that, except as
provided herein, Seller has not made, does not make and specifically disclaims
any representations regarding solid waste, as defined by the U.S. Environmental
Protection Agency regulations at 40 C.F.R., Part 261, or the disposal or
existence, in or on the Property, of any hazardous substance, as defined by the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended, and other applicable state laws, and regulations promulgated
thereunder. Purchaser further acknowledges and agrees that, except as expressly
provided in this Agreement, having been given the opportunity to inspect the
Property, Purchaser is relying solely on its own investigation of the Property
and not on any information provided or to be provided by Seller. Purchaser
further acknowledges and agrees that any information provided or to be provided
with respect to the Property was obtained from a variety of sources and that
Seller has not made any independent investigation or verification of such
information. Purchaser further acknowledges and agrees that, except as expressly
provided in this Agreement and the documents delivered by Seller at Closing, and
as a material inducement to the execution and delivery of this Agreement by
Seller, the sale of the Property as provided for herein is made on an “AS IS,
WHERE IS” CONDITION AND BASIS “WITH ALL FAULTS.” Purchaser acknowledges,
represents and warrants that Purchaser is not in a significantly disparate
bargaining position with respect to Seller in connection with the transaction
contemplated by this Agreement; that Purchaser freely and fairly agreed to this
acknowledgment as part of the negotiations for the transaction contemplated by
this Agreement; that Purchaser is represented by legal counsel in connection
with this transaction and Purchaser has conferred with such legal counsel
concerning this waiver and that Purchaser has assets in excess of $5,000,000.
Notwithstanding anything herein to the contrary, in no event shall Seller have
any liability for any breach of a representation, warranty, covenant and/or
indemnity set forth herein or in any of the closing documents in excess of Two
Hundred Fifty Thousand and no/100 Dollars ($250,000.00) in the aggregate for all
claims, including court costs and reasonable attorneys’ fees for enforcement, in
the aggregate. The provisions of this Section 8.2 shall survive Closing and/or
termination of this Agreement

 

- 17 -



--------------------------------------------------------------------------------

8.3. Purchaser’s Release. Purchaser on behalf of itself and its successors and
assigns waives its right to recover from, and forever releases and discharges,
Seller, Seller’s affiliates, Seller’s investment manager, property manager, the
partners, trustees, shareholders, beneficiaries, directors, officers, employees,
attorneys and agents of each of them, and their respective heirs, successors,
personal representatives and assigns from any and all demands, claims, legal or
administrative proceedings, losses, liabilities, damages, penalties, fines,
liens, judgments, costs or expenses known or unknown, foreseen or unforeseen,
that may arise on account of or in any way be connected with (i) the physical
condition of the Property, (ii) the condition of title to the Property,
(iii) the presence on, under or about the Property of any hazardous or regulated
substance, (iv) the Property’s compliance with any applicable federal, state or
local law, rule or regulation, or (v) any other aspect of the Property;
provided, however, this release does not apply to Seller’s breach of any of the
representations and warranties of Seller set forth in Article VII or in the
documents delivered by Seller at Closing, including, without limitation, the
Deed (as hereinafter defined). The terms and provisions of this Section 8.3
shall survive Closing and/or termination of this Agreement.

8.4. Survival. All representations and warranties of Purchaser in this Agreement
(a) shall expire and be of no further force and effect as of the last day of the
Survival Period except to the extent, and only to the extent, if any, that
Seller shall have given Purchaser written notice during the Survival Period
which describes in reasonable detail the breach or alleged breach of such
representations and warranties and the curative actions requested by Seller and
provides Purchaser with a reasonable period of time in which to resolve such
matters to the reasonable satisfaction of Seller; and (b) shall expire and be of
no further force and effect on the last day of the Claim Commencement Period
with respect to any matters disclosed in a notice delivered by Seller to
Purchaser during the Survival Period except to the extent, and only to the
extent, if any, that Seller shall have instituted litigation during the Claim
Commencement Period with respect to matters disclosed in such notice which have
not previously been resolved.

ARTICLE IX.

Seller’s Interim Operating Covenants.

9.1. Operations. Seller agrees to continue to operate, lease, manage and
maintain the Improvements through the Closing Date in the ordinary course of
Seller’s business and substantially in accordance with Seller’s present
practice, subject to ordinary wear and tear and further subject to Article XII
of this Agreement.

9.2. Maintain Insurance. Seller agrees to maintain until the Closing Date fire
and extended coverage insurance on the Property which is at least equivalent in
all material respects to the insurance policies covering the Real Property and
the Improvements as of the Effective Date.

 

- 18 -



--------------------------------------------------------------------------------

9.3. Personal Property. Seller agrees not to transfer or remove any Personal
Property from the Improvements after the Effective Date except for repair or
replacement thereof. Any items of Personal Property replaced after the Effective
Date shall be promptly installed prior to Closing and shall be of substantially
similar quality to the item of Personal Property being replaced.

9.4. No Sales. Except for the execution of tenant Leases in the ordinary course
of Seller’s business, Seller agrees that it shall not convey any interest in the
Property to any third party.

9.5. Obligation to Provide Notices. Seller agrees to promptly provide Purchaser
with copies of any and all notices which Seller receives from and after the
Effective Date concerning (i) any proposed or threatened condemnation of the
Property, (ii) any alleged violations of the Property with respect to applicable
governmental laws or requirements, (iii) any litigation filed or threatened
against Seller or the Property, or (iv) any other matter that adversely affects,
or potentially could adversely affect, the Property.

ARTICLE X.

Closing Conditions.

10.1. Conditions to Obligations of Seller. The obligations of Seller under this
Agreement to sell the Property and consummate the other transactions
contemplated hereby shall be subject to the satisfaction of the following
conditions on or before the Closing Date except to the extent that any of such
conditions may be waived by Seller in writing at Closing.

10.1.1. Representations, Warranties and Covenants of Purchaser. All
representations and warranties of Purchaser in this Agreement shall be true and
correct in all material respects as of the Closing Date, with the same force and
effect as if such representations and warranties were made anew as of the
Closing Date and Purchaser shall have performed and complied with all covenants
and agreements required by this Agreement to be performed or complied with by
Purchaser prior to the Closing Date.

10.2. Conditions to Obligations of Purchaser. The obligations of Purchaser under
this Agreement to purchase the Property and consummate the other transactions
contemplated hereby shall be subject to the satisfaction of the following
conditions on or before the Closing Date, except to the extent that any of such
conditions may be waived by Purchaser in writing at Closing.

10.2.1. Representations, Warranties and Covenants of Seller. All representations
and warranties of Seller in this Agreement shall be true and correct in all

 

- 19 -



--------------------------------------------------------------------------------

material respects as of the Closing Date, with the same force and effect as if
such representations and warranties were made anew as of the Closing Date and
Seller shall have performed and complied in all material respects with all
covenants and agreement required by this Agreement to be performed or complied
with by Seller prior to the Closing Date. Notwithstanding the foregoing, no
change in circumstances or status of the tenants (e.g., defaults, bankruptcies
or other adverse matters relating to such tenant) occurring after the end of the
Feasibility Period, shall permit Purchaser to terminate this Agreement or
constitute grounds for Purchaser’s failure to close in accordance with the terms
hereof.

10.2.2. Intentionally Deleted.

10.2.3. Title Policy. At Closing, the Title Company shall issue to Purchaser an
Owner’s Policy of Title Insurance, subject only to the Permitted Exceptions,
provided that in the event the Owner’s Policy of Title Insurance is not
available at Closing, then the Title Company shall provide Purchaser at Closing,
at Purchaser’s option, with either (i) a “marked title commitment”, committing
to issue the Owner’s Policy of Title Insurance in the form required by this
Agreement, or (ii) a proforma owner’s title policy, with the Owner’s Policy of
Title Insurance to be delivered to Purchaser as promptly after Closing as
reasonably possible.

10.2.4. Possession of the Property. Delivery by Seller of possession of the
Property, subject to the Permitted Exceptions and the rights of tenants under
the Leases.

ARTICLE XI.

Closing

11.l. Purchaser’s Closing Obligations. Purchaser, at its sole cost and expense,
shall deliver or cause to be delivered to the Escrow Agent at Closing the
following:

11.1.1. The Purchase Price, after all adjustments are made at the Closing as
herein provided, by wire transfer or other immediately available federal funds,
which amount shall be received in escrow by the Title Company at or before noon
Dallas time.

11.1.2 A blanket conveyance and bill of sale, substantially in the form attached
hereto as Exhibit G (the “General Assignment”), duly executed by Purchaser,
conveying and assigning to Purchaser the Personal Property, the Contracts, the
records and plans, and the Intangible Property.

11.1.3. Only with regard to the Leases which are not month-to-month Leases,
written notice executed by Purchaser and addressed to the tenants,
(i) acknowledging the sale of the Property to Purchaser, (ii) acknowledging that
Purchaser has received and is responsible for any security deposits identified
in the rent roll, and (iii) indicating that rent should thereafter be paid to
Purchaser and giving instructions therefore, substantially in the form attached
hereto as Exhibit H; provided, however, that Seller does hereby consent to
Purchaser sending post-closing notices to tenants of all month-to-month Leases
notifying them of the sale of the Property to Purchaser and indicating that rent
should thereafter be paid to Purchaser.

 

- 20 -



--------------------------------------------------------------------------------

11.1.4. Evidence reasonably satisfactory to the Title Company that the person
executing the Closing documents on behalf of Purchaser has full right, power and
authority to do so.

11.1.5. A closing statement duly executed by Purchaser setting forth the
Purchase Price and any adjustments thereto.

11.1.6. Such other documents as may be reasonably necessary or appropriate to
effect the consummation of the transactions which are the subject of this
Agreement, including, a Colorado Real Property Transfer Declaration (TD-1000)
for the Aurora, Colorado Property.

11.2. Seller’s Closing Obligations. Seller, at its sole cost and expense, shall
deliver or cause to be delivered to the Escrow Agent the following (it being
understood that each party comprising Seller shall deliver one complete set of
each of the following closing documents and deliveries relating to the
self-storage facility owned by such party):

11.2.1. A special warranty deed (the “Deed”) in recordable form duly executed
and acknowledged by Seller conveying to Purchaser the Land and Improvements
described on Exhibit A in fee simple, subject only to the Permitted Exceptions,
substantially in the form attached hereto as Exhibit F.

11.2.2. The General Assignment, duly executed by Seller, conveying and assigning
to Purchaser the Personal Property, the Contracts, the records and plans, and
the Intangible Property.

11.2.3. Only with regard to the Leases which are not month-to-month Leases,
written notice executed by Seller (i) acknowledging the sale of the Property to
Purchaser, (ii) acknowledging that Purchaser has received and is responsible for
any security deposits identified in the rent roll, and (iii) indicating that
rent should thereafter be paid to Purchaser, substantially in the form attached
hereto as Exhibit H.

11.2.4. Evidence reasonably satisfactory to the Title Company that the person
executing the Closing documents on behalf of Seller has full right, power and
authority to do so.

11.2.5. A certificate duly executed by Seller substantially in the form attached
hereto as Exhibit I (“Non-foreign Entity Certification”) certifying that Seller
is not a “foreign person” as defined in Section 1445 of the Internal Revenue
Code of 1986, as amended.

 

- 21 -



--------------------------------------------------------------------------------

11.2.6. The following items, to the extent in Seller’s possession: (i) all keys
for all entrance door and spaces which may be locked (whether occupied or not)
in the Improvements; and (ii) all original (to the extent available, otherwise
copies of) Leases, Contracts, permits, books, records, tenant files, tenant
database, operating reports, plains and specifications and other materials
reasonably necessary to the continuity of operation of the Property – the
foregoing items may be delivered at the Property and not at the Closing.

11.2.7. A closing statement duly executed by Seller setting forth the Purchase
Price and any adjustments thereto.

11.2.8. Such other documents as may be reasonably necessary or appropriate to
effect the consummation of the transactions which are the subject of this
Agreement, including, a Colorado Department of Revenue Form DR 1083, Information
with Respect to a Conveyance of a Colorado Real Property Interest for the
Aurora, Colorado Property.

ARTICLE XII.

Risk of Loss.

12.1. Condemnation and Casualty. If, prior to the Closing Date, all or any
portion of the Property is taken by condemnation or eminent domain, or is the
subject of a pending taking which has not been consummated, or is destroyed or
damaged by fire or other casualty, Seller shall notify Purchaser of such fact
promptly after Seller obtains knowledge thereof. If such condemnation or
casualty is “Material” (as hereinafter defined), Purchaser shall have the option
to terminate this Agreement as to the self-storage facility comprising the
Property on which said Material condemnation or casualty occurred (herein
referred to as the “Casualty Project”) upon notice to Seller given not later
than fifteen (15) days after receipt of Seller’s notice, or the Closing Date,
whichever is earlier. If this Agreement is terminated as to a Casualty Project,
(i) the portion of the Deposit allocated to such Casualty Project as set forth
on Exhibit C attached hereto shall be returned to Purchaser (together with all
interest accrued thereon), without the consent or joinder of Seller being
required and notwithstanding any contrary instructions which might be provided
by Seller, (ii) the parties shall proceed to Closing with respect to the
remainder of the Property, with the Purchase Price being reduced by the portion
of the Purchase Price allocable to the Casualty Property, as set forth on
Exhibit C attached hereto, and (iii) thereafter neither Seller nor Purchaser
shall have any further rights or obligations to the other hereunder with respect
to the Casualty Property, except with respect to the Surviving Termination
Obligations. If this Agreement is not terminated with respect to a Casualty
Property, Seller shall not be obligated to repair any damage or destruction but
(x) Seller shall assign, without recourse, and turn over to Purchaser all of the
insurance proceeds or condemnation proceeds, as applicable, net of any costs of
repairs (or, if such have not been awarded, all of its right, title and interest
therein) payable with respect to such fire or other casualty or condemnation
including any rent abatement insurance for such casualty or condemnation,
(y) Purchaser shall receive a credit against the Purchase Price for any
applicable deductible under Seller’s insurance policy, and (z) the parties shall
proceed to Closing pursuant to the terms hereof without abatement of the
Purchase Price.

 

- 22 -



--------------------------------------------------------------------------------

12.2. Condemnation Not Material. If the condemnation is not Material, then the
Closing shall occur without abatement of the Purchase Price and, after deducting
Seller’s reasonable costs and expenses incurred in collecting any award, Seller
shall assign, without recourse, all remaining awards or any rights to collect
awards to Purchaser on the Closing Date.

12.3. Casualty Not Material. If the Casualty is not Material, then the Closing
shall occur without abatement of the Purchase Price and Seller shall not be
obligated to repair such damage or destruction and Seller shall assign, without
recourse, and turn over to Purchaser all of the insurance proceeds net of any
costs of repairs and net of reasonable collection costs (or, if such have not
been awarded, all of its right, title and interest therein) payable with respect
to such fire or such casualty including any rent abatement insurance for such
casualty and Purchaser shall receive a credit against the Purchase Price for any
applicable deductible under Seller’s insurance policy.

12.4. Materiality. For purposes of this Article XII (i) with respect to a taking
by eminent domain, the term “Material” shall mean any taking whatsoever,
regardless of the amount of the award or the amount of the Property taken,
excluding, however, any taking solely of (x) subsurface rights or takings for
utility easements or right of way easements, if the surface of the Property,
after such taking, may be used in the same manner, as reasonably determined by
Purchaser, as though such rights had not been taken, or (y) one lease of less
than 10% of the rentable square feet for a term of less than five years, and
(ii) with respect to a casualty, the term “Material” shall mean any casualty
such that the cost of repairs are greater than Five Hundred Thousand and 00/100
Dollars ($500,000).

ARTICLE XIII.

Default

13.1. Default by Seller. In the event the Closing and the transactions
contemplated hereby do not occur as provided herein by reason of the default of
Seller, Purchaser may elect, as the sole and exclusive remedy of Purchaser, to
(i) terminate this Agreement and receive the Deposit from the Escrow Agent, and,
if Seller’s default is intentional or willful, Seller shall reimburse Purchaser
for all out-of-pocket expenses incurred by Purchaser in connection with this
Agreement, including, without limitation, all fees, costs or expenses incurred
by Purchaser in connection with the financing of its intended acquisition of the
Property, such as loan deposits, commitment fees, rate lock letters and similar
lender expenses in an amount not to exceed in the aggregate Two Hundred Fifty
Thousand and 00/100 Dollars ($250,000.00), and thereafter, Seller shall not have
any liability whatsoever to Purchaser hereunder other than with respect to the
Surviving Termination Obligations, or (ii) enforce specific performance of
Seller’s obligation to convey the Property, without adjustment to, or credit
against, the Purchase Price. Purchaser shall be deemed to have elected to
terminate

 

- 23 -



--------------------------------------------------------------------------------

this Agreement (as provided in subsection (i) above) if Purchaser fails to
deliver to Seller written notice of its intent to file a cause of action for
specific performance against Seller on or before ten (10) days after the
originally scheduled Closing Date, or having given Seller notice within such 10
day period, fails to file a lawsuit asserting such cause of action within thirty
(30) days after the originally scheduled Closing Date. Notwithstanding the
foregoing, nothing contained herein shall limit Purchaser’s remedies at law or
in equity, as to the Surviving Termination Obligations. Furthermore,
notwithstanding anything to the contrary contained herein, in the event
Purchaser terminates the Agreement pursuant to Section 7.3 hereof, Purchaser
shall not have the right to terminate the Agreement pursuant to Section 13.1 and
visa versa.

13.2. Default by Purchaser. IN THE EVENT THE CLOSING AND THE TRANSACTIONS
CONTEMPLATED HEREBY DO NOT OCCUR AS PROVIDED HEREIN BY REASON OF ANY DEFAULT OF
PURCHASER, PURCHASER AND SELLER AGREE IT WOULD BE IMPRACTICAL AND EXTREMELY
DIFFICULT TO FIX THE DAMAGES WHICH SELLER MAY SUFFER. THEREFORE, PURCHASER AND
SELLER HEREBY AGREE THAT THE DEPOSIT REPRESENTS A REASONABLE ESTIMATE OF THE
TOTAL NET DETRIMENT SELLER WOULD SUFFER IN THE EVENT PURCHASER DEFAULTS AND
FAILS TO COMPLETE THE PURCHASE OF THE PROPERTY AND THE DEPOSIT SHALL BE,
SELLER’S SOLE AND EXCLUSIVE REMEDY (WHETHER AT LAW OR IN EQUITY), IN SUCH EVENT.
UPON SUCH DEFAULT BY PURCHASER, SELLER SHALL HAVE THE RIGHT TO RECEIVE THE
DEPOSIT FROM THE ESCROW AGENT AS ITS SOLE AND EXCLUSIVE REMEDY AND THEREUPON
THIS AGREEMENT SHALL BE TERMINATED AND NEITHER SELLER NOR PURCHASER SHALL HAVE
ANY FURTHER RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT WITH RESPECT TO THE SURVIVING
TERMINATION OBLIGATIONS. THE AMOUNT OF THE DEPOSIT SHALL BE THE FULL, AGREED AND
LIQUIDATED DAMAGES FOR PURCHASER’S DEFAULT AND FAILURE TO COMPLETE THE PURCHASE
OF THE PROPERTY, ALL OTHER CLAIMS TO DAMAGES OR OTHER REMEDIES BEING HEREBY
EXPRESSLY WAIVED BY SELLER. NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED
HEREIN SHALL LIMIT SELLER’S REMEDIES AT LAW OR IN EQUITY AS TO THE SURVIVING
TERMINATION OBLIGATIONS. THE PARTIES HAVE SET FORTH THEIR INITIALS BELOW TO
INDICATE THEIR AGREEMENT WITH THE LIQUIDATED DAMAGES PROVISION CONTAINED IN THIS
SECTION.

 

 

 

   

 

    SELLER’S INITIALS     PURCHASER’S INITIALS  

 

- 24 -



--------------------------------------------------------------------------------

ARTICLE XIV.

Brokers

14.1. Brokers. Purchaser and Seller each represents and warrants to the other
that it has not dealt with any person or entity entitled to a brokerage
commission, finder’s fee or other compensation with respect to the transaction
contemplated hereby other than MKP Self Storage, LLC (“Broker”). Seller will be
responsible for the commission owed Broker. Broker shall be paid only upon the
Closing of the purchase and sale contemplated hereby pursuant to a separate
agreement. Purchaser hereby agrees to indemnify, defend, and hold Seller
harmless from and against any losses, damages, costs and expenses (including,
but not limited to, reasonable attorneys’ fees and costs) incurred by Seller by
reason of any breach or inaccuracy of the Purchaser’s (or its nominee’s)
representations and warranties contained in this Article XIV. Seller hereby
agrees to indemnify, defend, and hold Purchaser harmless from and against any
losses, damages, costs and expenses (including, but not limited to, reasonable
attorneys’ fees and costs) incurred by Purchaser by reason of any breach or
inaccuracy of Seller’s representations and warranties contained in this Article
XIV. Seller and Purchaser agree that it is their specific intent that no broker
shall be a party to or a third party beneficiary of this Agreement or the
Deposit, that no broker shall have any rights or cause of action hereunder, and
further that the consent of a broker shall not be necessary to any agreement,
amendment, or document with respect to the transaction contemplated by this
Agreement. The provisions of this Article XIV shall survive the Closing and/or
termination of this Agreement.

ARTICLE XV.

Confidentiality

15.1. Confidentiality. Purchaser and Seller expressly acknowledge and agree that
the transactions contemplated by this Agreement, the Documents that are not
otherwise known by or readily available to the public and the terms, conditions
and negotiations concerning the same shall be held in the strictest confidence
by Purchaser and Seller and shall not be disclosed by Purchaser or Seller except
to its legal counsel, surveyor, title company, broker, accountants, attorneys,
consultants, officers, partners, directors and shareholders and any prospective
lenders, financial partners and their agents, consultants and representatives
(the “Authorized Representatives”), and except and only to the extent that such
disclosure may be necessary for its performance hereunder. Purchaser and Seller
agree that they shall instruct each of their Authorized Representatives to
maintain the confidentiality of such information. Purchaser further acknowledges
and agrees that, unless and until the Closing occurs, all information and
materials obtained by Purchaser in connection with the Property that are not
otherwise known by or readily available to the public will not be disclosed by
Purchaser to any third persons (other than to its Authorized Representatives)
without the prior written consent of Seller. If the transaction contemplated by
this Agreement does not occur for any reason whatsoever, Purchaser shall
promptly return to Seller, and shall instruct its Authorized Representatives to
return to Seller, all

 

- 25 -



--------------------------------------------------------------------------------

copies and originals of all documents and information provided to Purchaser by
Seller. Nothing contained in this Section 15.1 shall preclude or limit either
party from disclosing or accessing any information otherwise deemed confidential
under this Section 15.1 in connection with the party’s enforcement of its rights
following a disagreement hereunder or in response to lawful process or subpoena
or other valid or enforceable order of a court of competent jurisdiction or any
filings with Authorities required by reason of the transactions provided for
herein. The provisions of this Section 15.1 shall survive any termination of
this Agreement.

15.2. Post Closing Publication. Notwithstanding the foregoing, each party shall
have the right to announce the acquisition of the Property in newspapers and
real estate trade publications (including “tombstones”) publicizing the
purchase, provided that any public announcement of the transaction shall be made
using only such information as is customarily found in public announcements of
such transactions and shall not include any disclosure of the Purchase Price.
The provisions of this Section 15.2 shall survive Closing and/or any termination
of this Agreement.

ARTICLE XVI.

Miscellaneous

16.1. Notices. Any and all notices, requests, demands or other communications
hereunder shall be deemed to have been duly given if in writing and if
transmitted by hand delivery with receipt therefor, by facsimile delivery (with
confirmation by hard copy), by overnight courier, or by registered or certified
mail, return receipt requested, first class postage prepaid addressed as follows
(or to such new address as the addressee of such a communication may have
notified the sender thereof) (the date of such notice shall be the date of
actual delivery to the recipient thereof):

 

To Purchaser:    SSGT Acquisitions, LLC    111 Corporate Drive, Suite 120   
Ladera Ranch, California 92694    Attn: H. Michael Schwartz    Telephone No.:
(949) 429-6600    Email: hms@SmartAm.com With copies to:    SSGT Acquisitions,
LLC    8235 Douglas Avenue, #815    Dallas, Texas 75225    Attn: Wayne Johnson
   Telephone: (214) 217-9797    Email: wjohnson@SmartAM.com

 

- 26 -



--------------------------------------------------------------------------------

   and    Mastrogiovanni Mersky & Flynn, P.C.    2001 Bryan Street, Suite 1250
   Dallas, Texas 75201    Attn: Charles Mersky, Esq.    Telephone No: (214)
922-8800    Email: cmersky@mastromersky.com To Seller:    c/o Arrington Oil &
Gas, Inc.    500 West Wall Street, 3rd Floor    Midland, Texas 79701    Attn:
Mark Morehead    Telephone: (432) 682-6685 Ext. 318    Email:
mark.morehead@arringtonoil.com with a copy to:    Stutzman, Bromberg, Esserman &
Plifka,    A Professional Corporation    2323 Bryan Street, Suite 2200   
Dallas, Texas 75201    Attn: Aguinaldo Valdez    Phone: (214) 969-4900    Email:
valdez@sbep-law.com To Escrow Agent:    Fidelity National Title Insurance
Company    1400 Post Oak Boulevard, Suite 740    Houston, Texas 77056    Attn:
Lolly Avant    Telephone No.: (713) 621-9960    Email: lavant@fnf.com

16.2. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal, substantive laws of Texas, without regard to the
conflict of laws principles thereof.

16.3. Headings. The captions and headings herein are for convenience and
reference only and in no way define or limit the scope or content of this
Agreement or in any way affect its provisions.

16.4. Effective Date. Intentionally Deleted.

16.5. Business Days. If any date herein set forth for the performance of any
obligations of Seller or Purchaser or for the delivery of any instrument or
notice as herein provided should be on a Saturday, Sunday or legal holiday, the
compliance with such

 

- 27 -



--------------------------------------------------------------------------------

obligations or delivery shall be deemed acceptable on the next business day
following such Saturday, Sunday or legal holiday. As used herein, the term
“legal holiday” means any state or Federal holiday for which financial
institutions or post offices are generally closed in the state where the
Property is located.

16.6. Counterpart Copies. This Agreement may be executed in two or more
counterpart copies, all of which counterparts shall have the same force and
effect as if all parties hereto had executed a single copy of this Agreement.

16.7. Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns.

16.8. Assignment. Purchaser shall not have the right to assign the Agreement
without Seller’s prior written consent, which consent may be given or withheld
in Seller’s sole and absolute discretion. Notwithstanding the foregoing, without
Seller’s consent, Purchaser shall have the right to assign this Agreement to any
affiliate of Purchaser or any entity controlled by Purchaser (any such party
being hereinafter called a “Permitted Assignee”). Additionally, Purchaser
further shall have the right to assign its rights under this Agreement to
acquire any and all of the self-storage facilities comprising the Property to
separate Permitted Assignees. Purchaser agrees to provide notice of such any
such assignment to Seller no later than seven (7) days prior to the Closing
Date. Purchaser shall in no event be released from any of its obligations or
liabilities hereunder as a result of any assignment. Whenever reference is made
in this Agreement to Seller or Purchaser, such reference shall include the
successors and assigns of such party under this Agreement.

16.9. Interpretation. This Agreement shall not be construed more strictly
against one party than against the other merely by virtue of the fact that it
may have been prepared by counsel for one of the parties, it being recognized
that both Seller and Purchaser have contributed substantially and materially to
the preparation of this Agreement.

16.10. Entire Agreement. This Agreement and the Exhibits attached hereto contain
the final and entire agreement between the parties hereto with respect to the
sale and purchase of the Property and are intended to be an integration of all
prior negotiations and understandings. Purchaser, Seller and their agents shall
not be bound by any terms, conditions, statements, warranties or
representations, oral or written, not contained herein. No change or
modifications to this Agreement shall be valid unless the same is in writing and
signed by the parties hereto. Each party reserves the right to waive any of the
terms or conditions of this Agreement which are for their respective benefit and
to consummate the transaction contemplated by this Agreement in accordance with
the terms and conditions of this Agreement which have not been so waived. Any
such waiver must be in writing signed by the party waiving such term or
condition of this Agreement.

16.11. Severability. If any one or more of the provisions hereof shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

 

- 28 -



--------------------------------------------------------------------------------

16.12. Survival. Except as otherwise specifically provided for in this Agreement
(collectively, the “Surviving Termination Obligations”), the provisions of this
Agreement and the representations and warranties herein shall not survive after
the conveyance of title and payment of the Purchase Price but be merged therein.

16.13. Exhibits. Exhibits A through I attached hereto are incorporated herein by
reference.

16.14. Time. Time is of the essence in the performance of each of the parties’
respective obligations contained herein.

16.15. Limitation of Liability. The obligations of Seller under this Agreement
are binding only on Seller’s assets, but only to the extent of Two Hundred Fifty
Thousand and 00/100 Dollars ($250,000.00), in the aggregate, and shall not be
personally binding upon, nor shall any resort be had to the assets of any of the
partners, officers, directors, shareholders or beneficiaries of Seller, or of
any partners, officers, directors, shareholders or beneficiaries of any partners
of Seller, or of any of Seller’s employees or agents. All documents to be
executed by Seller shall also contain the foregoing exculpation. The provisions
of this Section 16.15 shall survive Closing and/or any termination of this
Agreement.

16.16. Prevailing Party. Should either party employ an attorney to enforce any
of the provisions hereof, (whether before or after Closing, and including any
claims or actions involving amounts held in escrow), the non-prevailing party in
any final judgment agrees to pay the other party’s reasonable expenses,
including reasonable attorneys’ fees and expenses in or out of litigation and,
if in litigation, trial, appellate, bankruptcy or other proceedings, expended or
incurred in connection therewith, as determined by a court of competent
jurisdiction. The provisions of this Section 16.16 shall survive Closing and/or
any termination of this Agreement.

16.17. Escrow Agreement.

16.17.1. Instructions. Purchaser and Seller each shall promptly deposit a copy
of this Agreement executed by such party (or either of them shall deposit a copy
executed by both Purchaser and Seller) with Escrow Agent, and, upon receipt of
the Deposit from Purchaser, Escrow Agent shall immediately execute this
Agreement where provided below. This Agreement, together with such further
instructions, if any, as the parties shall provide to Escrow Agent by written
agreement, shall constitute the escrow instructions. If any requirements
relating to the duties or obligations of Escrow Agent hereunder are not
acceptable to Escrow Agent, or if Escrow Agent requires additional instructions,
the parties hereto agree to make such deletions, substitutions and additions
hereto as counsel for Purchaser and Seller shall mutually approve, which
additional instructions shall not substantially alter the terms of this
Agreement unless otherwise expressly agreed to by Seller and Purchaser.

 

- 29 -



--------------------------------------------------------------------------------

16.17.2. Real Estate Reporting Person. Escrow Agent is hereby designated the
“real estate reporting person” for purposes of Section 6045 of Title 26 of the
United States Code and Treasury Regulation 1.6045-4 and any instructions or
settlement statement prepared by Escrow Agent shall so provide. Upon the
consummation of the transaction contemplated by this Agreement, Escrow Agent
shall file Form 1099 information return and send the statement to Seller as
required under the aforementioned statute and regulation. Seller and Purchaser
shall promptly furnish their federal tax identification numbers to Escrow Agent
and shall otherwise reasonably cooperate with Escrow Agent in connection with
Escrow Agent’s duties as real estate reporting person.

16.18. No Recording. Neither this Agreement nor any memorandum or short form
hereof shall be recorded or filed in any public land or other public records of
any jurisdiction, by either party and any attempt to do so may be treated by the
other party as a breach of this Agreement.

16.19. Waiver of Trial by Jury. The respective parties hereto shall and hereby
do waive trial by jury in any action, proceeding or counterclaim brought by
either of the parties hereto against the other on any matters whatsoever arising
out of or in any way connected with this Agreement, or for the enforcement of
any remedy under any statute, emergency or otherwise.

16.20. Mineral Rights. Notwithstanding anything to the contrary contained
herein, Seller specifically retains and reserves for Seller and Seller’s
successors, transferees and/or assigns all mineral rights, ownership and
interest in the Property including but not necessarily limited to oil, gas and
all other minerals, as defined herein below, that are in and under the Property
together will all associated rights of mineral ownership, royalty ownership and
interest. If the mineral estate is subject to existing production or an existing
lease, the production, the lease, and the benefits from it are likewise retained
and reserved by Seller. However, Seller agrees that Seller, its successors,
transferees, assigns, and/or lessees shall not have the right to enter upon the
surface estate of the Property for exploration or retrieving oil, gas or any
other minerals from the Property; however, such restriction against use of the
surface estate shall not restrict or prohibit the pooling or unitization of the
mineral estate owned by Seller with land other than the Property; or the
exploration or production of the oil, gas and other minerals by means of wells
that are drilled or mines that open on land other than the Property but enter or
bottom under the Property, provided, however, that these operations in no manner
interfere with the surface or subsurface support of any improvements constructed
or to be constructed on the Property.

As used herein, the term “oil, gas and all other minerals” shall be construed in
the broadest sense to include all oil, gas, and associated liquid or gaseous
hydrocarbons, all sulfur, coal, uranium, lignite, and all other minerals,
whether similar or dissimilar to those named above, regardless of how such
mineral may be produced, subject however to the

 

- 30 -



--------------------------------------------------------------------------------

restriction on use of the surface estate of the Property. The same term, “oil,
gas and all other minerals” shall also include all royalty, overriding royalty,
and leasehold interest, leased or unleased mineral interests, and all other
interests of any kind in minerals, all interests in pooled or communized units
in which all or any part of the Property is included.

16.21. Agreement Not to Compete. Each Seller, together with each Seller’s
respective parent, subsidiary and affiliated entities, and David H. Arrington,
covenants that it will not compete, directly or indirectly, in any capacity,
including without limitation, direct or indirect ownership of an entity, with
Purchaser in the ownership, management, or development of a self-storage
business in an area within a three (3) mile radius of each Property, and not to
solicit Purchaser’s customers or tenants for storage business or Purchaser’s
employees for employment for a period of three (3) years commencing with the
Closing Date. Purchaser may require Seller and the above-referenced parties
subject to this provision to execute an agreement not to compete with Purchaser
(each an “Agreement not to Compete”) in the form attached hereto as Exhibit J.

16.22. Cooperation with Purchaser’s Auditors and SEC Filing Requirements.

A. From the date of this Agreement through and including seventy five (75) days
after the Closing Date, Seller shall provide to Purchaser (at Purchaser’s
expense) copies of, or shall provide Purchaser access to, the books and records
with respect to the ownership, management, maintenance and operation of the
Property and shall furnish Purchaser with such additional information concerning
the same as Purchaser shall reasonably request and which is in the possession or
control of Seller, or any of its affiliates, agents, or accountants, to enable
Purchaser (or Strategic Storage Trust II, Inc., a Maryland corporation and/or
Strategic Storage Growth Trust, Inc, a Maryland corporation or their respective
affiliates), to file its or their Form 8-K, if, as and when such filing may be
required by the Securities and Exchange Commission (“SEC”). At Purchaser’s sole
cost and expense, Seller shall allow Purchaser’s auditor (CohnReznick LLP or any
successor auditor selected by Purchaser) to conduct an audit of the income
statements of the Property for the calendar year prior to Closing (or to the
date of Closing) and the two (2) prior years, and shall cooperate (at no cost to
Seller) with Purchaser’s auditor in the conduct of such audit. In addition,
Seller agrees to provide to Purchaser’s auditor a letter of representation
substantially in the form attached hereto as Exhibit L (the “Representation
Letter”), and, if requested by such auditor, historical financial statements for
the Property, including income and balance sheet data for the Property, whether
required before or after Closing. Without limiting the foregoing, (i) Purchaser
or its auditor may audit Seller’s operating statements of the Property, at
Purchaser’s expense, and Seller shall provide such documentation as Purchaser or
its auditor may reasonably request in order to complete such audit, (ii) Seller
shall furnish to Purchaser such financial and other information as may be
reasonably required by Purchaser to make any required filings with the SEC or
other governmental authority; provided, however, that the foregoing obligations
of Seller shall be limited to providing such information or documentation as may
be in the possession of, or reasonably obtainable by, Seller, or its agents and
accountants, at no cost to Seller, and in the format that Seller (or
its affiliates, agents or accountants) have maintained such information, and

 

- 31 -



--------------------------------------------------------------------------------

(iii) Seller and Purchaser acknowledge and agree that the Representation Letter
is not intended to expand, extend, supplement or increase the representations
and warranties made by Seller to Purchaser pursuant to the terms and provisions
of this Agreement or to expose Seller to any risk of liability to third parties.
The provisions of this Section 16.22 shall survive Closing.

B. Although the Representation Letter is premised upon Seller utilizing
generally accepted accounting principles (“GAAP”), Seller has informed Purchaser
that Seller’s books and records are not kept in accordance with GAAP, but rather
use the modified cash and accrual basis method of accounting. Inasmuch as the
Representation Letter requires that Seller’s books and records be kept in
accordance with GAAP, Purchaser has agreed, at its expense, to have its auditors
convert Seller’s books and records to GAAP, prior to Seller executing the
Representation Letter, and Seller agrees to so execute the Representation Letter
following the conversion of its books and records to GAAP by Purchaser’s
auditors.

C. Purchaser (or Strategic Storage Trust II, Inc., a Maryland corporation and/or
Strategic Storage Growth Trust, Inc., a Maryland corporation or their respective
affiliates), jointly and severally, hereby agree to indemnify, protect, defend
and hold Seller, its partners and their respective members, officers, directors,
shareholders, participants, affiliates, employees, representatives, investors,
invitees, agents, successors and assigns (each an “Indemnified Party” and
collectively, the “Indemnified Parties”) harmless from and against any and all
costs, expenses, losses, liabilities, damages, claims, demands, allegations or
actions (collectively, “Losses”) suffered by or otherwise asserted against any
Indemnified Party as a result of or otherwise arising in connection with the
audit assistance set forth in Section 16.22.A. above, the SEC filings and/or the
Representation Letter.

16.23 Joint and Several Liability. Notwithstanding anything to the contrary set
forth in this Agreement, each party comprising Seller shall be jointly and
severally liable for all of the obligations, responsibilities and liabilities of
the “Seller” under this Agreement, and all representations and warranties of the
“Seller” set forth in this Agreement shall be deemed to have been made jointly
and severally by each party comprising Seller. The provisions of this
Section 16.23 expressly shall survive the termination or closing of this
Agreement.

 

- 32 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
on the date or dates set forth below.

 

SELLER:

ALAMO HEIGHTS/STAR STORAGE, L.P.,

a Texas limited partnership

By:   Star Storage, Inc., a Texas corporation, its General Partner   By:  

/s/ David H. Arrington

    David H. Arrington, President

BORDEN PARK, L.P.,

a Texas limited partnership

By:   Star Storage, Inc., a Texas corporation, its General Partner   By:  

/s/ David H. Arrington

    David H. Arrington, President

KINGWOOD SELF-STORAGE, LP,

a Texas limited partnership

By:   Arrington GP Kingwood, LLC, a Texas limited liability company, its General
Partner   By:  

/s/ David H. Arrington

    David H. Arrington, Manager ARRINGTON’S SELF STORAGE OF AURORA, L.P., a
Texas limited partnership By:   Star Storage, Inc., a Texas corporation, its
General Partner   By:  

/s/ David H. Arrington

    David H. Arrington, President

 

- 33 -



--------------------------------------------------------------------------------

PURCHASER:

SSGT ACQUISITIONS, LLC,

a Delaware limited liability company

By:  

/s/ Paula M. Mathews

Name:   Paula M. Mathews Title:   Executive Vice President

 

- 34 -



--------------------------------------------------------------------------------

The Escrow Agent hereby executes this Agreement for the sole purpose of
acknowledging receipt of the Initial Deposit and its responsibilities hereunder
and to evidence its consent to serve as Escrow Agent in accordance with the
terms of this Agreement.

 

ESCROW AGENT: FIDELITY NATIONAL TITLE INSURANCE COMPANY By:  

/s/ Lolly Avant

Name:   Lolly Avant Title:   Vice President, Manager Date: October 26, 2015

 

- 35 -



--------------------------------------------------------------------------------

 

EXHIBIT I – PAGE 1 OF 2